SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

137
CA 13-01150
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF SMALL SMILES LITIGATION
----------------------------------------------------
KELLY VARANO, AS PARENT AND NATURAL GUARDIAN
OF INFANT JEREMY BOHN, SHANNON FROIO, AS PARENT
AND NATURAL GUARDIAN OF INFANT SHAWN DARLING,
BRENDA FORTINO, AS PARENT AND NATURAL GUARDIAN
OF INFANT JULIE FORTINO, MARIE MARTIN, AS PARENT
AND NATURAL GUARDIAN OF INFANT KENNETH KENYON,
JENNY LYNN COWHER, AS PARENT AND NATURAL GUARDIAN
OF INFANT WILLIAM MARTIN, HOLLAN CRIPPEN, AS
PARENT AND NATURAL GUARDIAN OF INFANT DEVAN
MATHEWS, JESSICA RECORE, AS PARENT AND NATURAL
GUARDIAN OF INFANT SAMANTHA MCLOUGHLIN, LAURIE
RIZZO AND DOMINICK RIZZO, AS LEGAL CUSTODIANS OF
INFANT JACOB MCMAHON, JASON MONTANYE, AS PARENT
AND NATURAL GUARDIAN OF INFANT KADEM MONTANYE AND
FRANCES SHELLINGS, AS PARENT AND NATURAL GUARDIAN
OF INFANT RAYNE SHELLINGS, PLAINTIFFS-RESPONDENTS,

                    V                                              ORDER

FORBA HOLDINGS, LLC, NOW KNOWN AS CHURCH STREET
HEALTH MANAGEMENT, LLC, ET AL., DEFENDANTS,
NAVEED AMAN, D.D.S., KOURY BONDS, D.D.S., TAREK
ELSAFTY, D.D.S., AND YAQOOB KHAN, D.D.S.,
DEFENDANTS-APPELLANTS.
(ACTION NO. 1.)
----------------------------------------------------
SHANTEL JOHNSON, AS PARENT AND NATURAL GUARDIAN
OF INFANT KEVIN BUTLER, VERONICA ROBINSON, AS
PARENT AND NATURAL GUARDIAN OF INFANT ARIANA FLORES,
DEMITA GARRETT, AS PARENT AND NATURAL GUARDIAN OF
INFANT I’YANA GARCIA SANTOS, KATHRYN JUSTICE, AS
PARENT AND NATURAL GUARDIAN OF INFANT BREYONNA
HOWARD, ELIZABETH LORRAINE, AS PARENT AND NATURAL
GUARDIAN OF INFANT SHILOH LORRAINE, JR., LAPORSHA
SHAW, AS PARENT AND NATURAL GUARDIAN OF INFANT
ALEXIS PARKER, ROBERT RALSTON, AS PARENT AND NATURAL
GUARDIAN OF INFANT BRANDIE RALSTON, KATRICE MARSHALL,
AS PARENT AND NATURAL GUARDIAN OF INFANT LESANA ROSS,
TIFFANY HENTON, AS PARENT AND NATURAL GUARDIAN OF
INFANT COREY SMITH AND JANET TABER, AS PARENT AND
NATURAL GUARDIAN OF INFANT JON TABER,
PLAINTIFFS-RESPONDENTS,

                    V
                                 -2-                            137
                                                          CA 13-01150

FORBA HOLDINGS, LLC, NOW KNOWN AS CHURCH STREET
HEALTH MANAGEMENT, LLC, ET AL., DEFENDANTS,
SHILPA AGADI, D.D.S., KOURY BONDS, D.D.S., ISMATU
KAMARA, D.D.S., SONNY KHANNA, D.D.S., AND KIM
PHAM, D.D.S., DEFENDANTS-APPELLANTS.
(ACTION NO. 2.)
----------------------------------------------------
TIMOTHY ANGUS, AS PARENT AND NATURAL GUARDIAN
OF INFANT JACOB ANGUS, JESSALYN PURCELL, AS PARENT
AND NATURAL GUARDIAN OF INFANT ISAIAH BERG, BRIAN
CARTER, AS PARENT AND NATURAL GUARDIAN OF INFANT
BRIANA CARTER, APRIL FERGUSON, AS PARENT AND NATURAL
GUARDIAN OF INFANT JOSEPH FERGUSON, SHERAIN RIVERA,
AS PARENT AND NATURAL GUARDIAN OF INFANT SHADAYA
GILMORE, TONYA POTTER, AS PARENT AND NATURAL GUARDIAN
OF INFANT DESIRAEE HAGER, NANCY WARD, AS LEGAL
CUSTODIAN OF INFANT AALYIAROSE LABOMBARD-BLACK, NANCY
WARD, AS LEGAL CUSTODIAN OF INFANT MANUEL LABORDE, JR.,
JENNIFER BACON, AS PARENT AND NATURAL GUARDIAN OF
INFANT ASHLEY PARKER AND COURTNEY CONRAD, AS PARENT
AND NATURAL GUARDIAN OF INFANT ZAKARY WILSON,
PLAINTIFFS-RESPONDENTS,

                     V

FORBA HOLDINGS, LLC, NOW KNOWN AS CHURCH STREET
HEALTH MANAGEMENT, LLC, ET AL., DEFENDANTS,
MAZIAR IZADI, D.D.S., JUDITH MORI, D.D.S., EDMISE
FORESTAL, D.D.S., EVAN GOLDSTEIN, D.D.S., KEERTHI
GOLLA, D.D.S., AND NASSEF LANCEN, D.D.S.,
DEFENDANTS-APPELLANTS.
(ACTION NO. 3.)


WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP, ALBANY (MELISSA A.
MURPHY-PETROS OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

POWERS & SANTOLA, LLP, ALBANY (MICHAEL J. HUTTER OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered October 29, 2012. The order sua sponte
adopted the recommendations of a referee, which largely rejected the
objections of defendants-appellants to plaintiffs’ discovery
responses.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Sholes v Meagher, 100 NY2d 333, 335).


Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court